Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Amendments overcame the rejection based on Comparative Example 1 of Zeidler et al. (US 6,187,342).

Claim Objection
The recited “the content” in lines 3, 5-6 and 8 of claim 17 should be “a content” as recited in claim 16 since claim 1 is silent as to “content”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13, 14 and 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Pietrzak et al. (A flexible-dose dispenser for immediate and extended release 3D printed tablets, European Journal of Pharmaceutics and Biopharmaceutics, 2015; 96; 380-387) in view of Perrett et al. (US 8,771,729).
	Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that Pietrzak et al. do not teach or suggest the use of the instant sugar or sugar alcohol yielding improved elutability of the active components.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The instant sugar or sugar alcohol are the art well-known bulking agents and sweeteners masking bitter tastes of the active components of oral drugs as taught by Perrett et al. who teach various sugars including the mannitol and maltitol in an amount of 30-70 wt.% at col. 8, lines 56-62.  The instant sugar or sugar alcohol are known for their excellent solubility in water and physiological fluid inherently.
Thus, utilization of various sugars such as the mannitol and maltitol for obtaining the tablets obtained by 3D printing of filaments of Pietrzak et al. would have been obvious to one skilled in the art contrary to the assertions.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	Applicant asserts that the instant Fig. 7 shows a higher elution rate of Example 5-2 employing polyvinyl alcohol and Test Example 6 than Fig. 5(B) of Pietrzak et al. for Eudragent E tablet.
	The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  In other words, a fair comparison cannot be made between Example 5-2 utilizing polyvinyl alcohol and Eudragent used by Pietrzak et al. since the polyvinyl alcohol and Eudragent would not expected to have the same solubility.
	Even considering the asserted comparison, the instant claims 1, 13 and 14 are silent as to amounts of the recited components and thus scope of claims is broader than showing.   The examiner sees that all examples use either 40 wt.% or 20 wt.% of the water-soluble polymer with 35 wt.% or 55 wt.% of the sugar or sugar alcohol, respectively, totaling 75 wt.% of the tablet.  Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Applicant further asserts a superior elution rate shown in the Fig. 7, but the total amount of water-soluble polyvinyl alcohol and maltitol of the Example 5-2 (75 wt.%) is higher than 45 wt.% of Eudragent used by Pietrzak et al. and thus a higher/superior elution rate would be an expected result.  Also, Pietrzak et al. teach employing 45 wt.% of theophylline as opposed to 20 wt.% of Example 5-2 and thus the elution rate of the tablet comprising a smaller amount of theophylline of Example 5-2 would be expected to be higher per the given time.  Further, the instant sugar or sugar alcohol are the art well-known sweeteners which would have a superior water solubility than that of water-soluble polymers due to their lower molecular weights inherently which would be expected to yield a faster elution rate.
Further, 70% release of the theophylline after 30 minutes taught by Pietrzak et al. pointed out by applicant would be expected to be the recited 85% or higher within 85 minutes (encompassing 85 minutes or 80 minutes) for example inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Pietrzak et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Further utilization of various sugars such as the mannitol and maltitol taught by Perrett et al. for obtaining the tablets obtained by 3D printing of filaments of Pietrzak et al. would be expected to improve the elution rate further due to an excellent water solubility of the various sugars.
	Evidence of unexpected results can be used to rebut a prima facie case of obviousness.  Because compounds normally vary from one another in properties, that a compound has a property somewhat “superior” in comparison to another compound does not necessarily mean the result would have been unexpected.  An appellant must establish that the property would have been viewed as unexpected by one of ordinary skill in the art.  See Pfizer, Inc. v. Apotek, Inc., 480 F.3d 1348, 1369, 1371 (Fed. Cir. 2007). (“Any superior property must be unexpected to be considered as evidence of non-obviousness,” and a proper evaluation considers what properties were expected).
	Applicant further asserts that Pietrzak et al. teach an easy to swallow tablet as opposed to ODT of Perrett et al. and thus that a skilled person would not combine the teachings of t Pietrzak et al. and Perrett et al. since there would be no expectation of success.  But, “[T]he motivation in the prior art to combined the references does not have to be identical to that of the applicant to establish obviousness.”  In re Kemp, 97 F. 3d 1427, 1430 (Fed. Cir. 1996).  “As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”  In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992).  
Again, the instant sugar or sugar alcohol are the art well-known bulking agents and sweeteners masking bitter tastes of the active components of oral drugs and thus utilization of the sugar or sugar alcohol for the tablet of Pietrzak et al. in order to provide a better taste/mask bitter taste would have been obvious to one skilled in the art contrary to the assertion.  Further, the obvious utilization of the sugar or sugar alcohol for the tablet of Pietrzak et al. would be expected to improve the elution rate as a result due to their excellent water solubility.  In other words, the elution rate of 70% taught by the Fig. 5(B) of Pietrzak et al. would be expected to be higher.	
Further as to amended claim 17, Pietrzak et al. teaches Eudragit RlL/Theophylline/TEC (45/50/5) and Perrett et al. teach various sugars including mannitol and maltitol in an amount of 30-70 wt.% at col. 8, lines 56-62.  Thus, combination of Pietrzak et al. and Perrett et al. would make the claim 17 obvious.
As to 0.1 to 20 wt.% of an active component:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In other words, pills/tablets for high blood pressure or pain killer such as Aspirin or Tylenol comprising a different amount of the active component (i.e. different dosages) are well-known in the art as evidenced by shelves of pharmacy stores.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pietrzak et
al. (A flexible-dose dispenser for immediate and extended release 3D printed tablets,
European Journal of Pharmaceutics and Biopharmaceutics, 2015; 96; 380-387) in view
of Perrett et al. (US 8,771,729) as applied to claims 1, 3-11, 13, 14 and 17 above, and further in view of Goyanes et al. (Effect of geometry on drug release from 3D printed tablets, International Journal of Pharmaceutics 494 (2015) 657-663).
	Rejection is maintained for reasons of the record with the above and following responses.
	Applicant asserts that Goyanes et al. teach PVA, but no water-soluble sugar, sugar alcohol or plasticizer.  But, Goyanes et al. are cited to show the art well-known water-soluble polymer (i.e., PVA) used for drugs.
	Applicant further asserts that Goyanes et al. teach that some of the geometries are not attainable by powder compaction, but Goyanes et al. actually teach “more elaborate shapes that would be impossible to create by powder compaction”.  The ring-shaped solid object of claim 12 would not be the “more elaborate shapes”.

Claims 1, 3-7 and 9-14 are rejected are rejected under 35 U.S.C. 103 as being
unpatentable over Herr et al. (US 2016/0066601 A1).
	Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that the current claims do not recite lactose taught by Herr et al. and that Zeidler et al. (US 6,187,342) teach away from using the lactose.
But, Zeidler et al. is not a part of the rejection and Herr et al. clearly teach employing other additives such as mannitol and sorbitol for enhancing mechanical properties in [0038].  Thus, further utilization of the mannitol and sorbitol in the composition of Herr et al. in order to enhance the mechanical properties would have been obvious to one skilled in the art contrary to the assertions.
Also, the instantly recited “comprising” would permit other components such as the lactose.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Herr et al. (US 2016/0066601 A1) as applied to claims 1, 3-7 and 9-14 above, and further in view of Pietrzak et al. (A flexible-dose dispenser for immediate and extended release 3D printed tablets, European Journal of Pharmaceutics and Biopharmaceutics, 2015; 96; 380-387).
	Rejection is maintained for reasons of the record with the above responses given for Herr et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al
(US 2016/0066601 A1) as applied to claims 1, 3-7 and 9-14 above, and further in view of Goyanes et al. (Effect of geometry on drug release from 3D printed tablets, International Journal of Pharmaceutics 494 (2015) 657-663).
	Rejection is maintained for reasons of the record with the above responses given for Herr et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al
(US 2016/0066601 A1) as applied to claims 1, 3-7 and 9-14 above, and further in view of Perrett et al. (US 8,771,729).
	Rejection is maintained for reasons of the record with the above responses given for Herr et al.

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable
over Herr et al. (US 2016/0066601 A1) as applied to claims 1, 3-7 and 9-14 above, and
further in view of Skowyra et al. (Effect of geometry on drug release from 3D printed
tablets, International Journal of Pharmaceutics 494 (2015) 657-663) and Perrett et al.
(US 8,771,729).
	Rejection is maintained for reasons of the record with the above responses given for Herr et al.
Note that wt.% of components recite din claim 5 of Herr et al. would be the following.
· About 14.3 wt.% of the active ingredient.
· About 50 wt.% of PVP.
Thus, utilization of other additives such as mannitol and sorbitol for enhancing mechanical properties taught in [0038] of Herr et al. would make the recited amounst of claims 16 and 17 obvious.  See above cited In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (the change in concentration would have been obvious).
	Applicant further asserts unexpected result of PVA and maltitol by pointing to the instant table 1.
But, again, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  In other words, a fair comparison cannot be made between Examples 1-1 and 1-2 utilizing polyvinyl alcohol and polyvinylpyrrolidone (PVA) of Herr et al. (one of two primary references discussed above) or Eudragent of Pietrzak et al. . (the other of two primary references discussed above) since the polyvinyl alcohol, PVA and Eudragent would not expected to have the same solubility.  
	Even considering the asserted comparison, the instant claims 1, 13 and 14 are silent as to amounts of the recited components and thus scope of claims is broader than showing.   

Applicant's amendment (e.g., claim 17) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 29, 2022                                                 /TAE H YOON/                                                                                    Primary Examiner, Art Unit 1762